Title: To George Washington from Stephen Hall, 14 May 1789
From: Hall, Stephen
To: Washington, George


Portland, Massachusetts [District of Maine], 
Sir,14 May 1789.  
Can you permit me to take up one moment of your precious time in asking a favor! I wish for the Collectorship of duties at the Port of Portland, the Metropolis of the eastern part of the State of Massachusetts. But this Request, I am sensible, must appear both indelicate & improper without some knowledge of me. But how shall I make my self known? It can be only by my friends; for surely the great Affairs You have managed, and are still managing must have obliterated any Remembrance of me, while at Cambridge, where I was some times honoured with your Commands, being the only Governor within the College walls, which for a season contained some part of your troops. I am happy in some acquaintance, & friendship with the Vice President, and most of the Members of the federal Court from Massachusetts, & Newhampshire. If Mr Custis be still living and with You, I dare say he remembers the time when I rode with

him to Concord to introduce him to the first scene of Action in the late War, where I was personally present; and perhaps may retain some remembrance of me. I rely Sir, upon your Goodness to excuse the freedom I have taken, & the trouble I have given You. I have omitted the address of Excellency, because it appears to me diminutive when applyed to the President of the United States of America. Wishing You the Presence & Blessing of Almighty God, who superintends the great Affairs of Nations, & determines the happiness of men, and earnestly praying that he would ever be nigh unto You by his special favors, to uphold, comfort, & support you in the management of the weighty Concerns, that lay upon You; permit me humbly to subscribe my self with feelings of Gratitude, Affection, Respect & Esteem, your most obedient & very humble Servant

Stephen Hall

